t c memo united_states tax_court mark r halcott petitioner v commissioner of internal revenue respondent docket no filed date mark r halcott pro_se richard d d’estrada for respondent memorandum findings_of_fact and opinion haines judge respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax for year in issue a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6654 addition_to_tax after concessions the remaining issue unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all continued for decision is whether petitioner is liable for the addition_to_tax under sec_6651 for the year in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in colorado petitioner sent respondent a form_1040 u s individual_income_tax_return for with zeros filled in for all items except for federal tax withheld total payments amount overpaid and amount to be refunded petitioner attached two w-2 statements wage and tax statement reporting wages earned of dollar_figure and a 2-page form letter containing tax-protester arguments petitioner signed and dated the form_1040 and wrote n o y b for his daytime telephone number respondent did not treat petitioner’s form_1040 as a processable tax_return on date respondent sent petitioner a notice_of_deficiency determining that petitioner owed a deficiency of dollar_figure on the basis of the attached w-2 statements and addition sec_1 continued rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar by order dated date the court deemed conceded by petitioner the deficiency pursuant to rule respondent conceded the sec_6654 addition_to_tax to tax of dollar_figure and dollar_figure under sec_6651 and sec_6654 respectively on date petitioner filed with the court a petition containing pages of tax-protester arguments on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted the court ordered petitioner to file an amended petition in which petitioner sets forth with specificity each error petitioner alleges was made by the respondent in the determination of the deficiency and additions to tax and separate statements of every fact upon which petitioner bases the assignment of each error the court also ordered the case calendared for a hearing on respondent’s motion at the date motions session of the court on date petitioner filed with the court an amended petition which contained for the most part tax-protester arguments after the hearing at which petitioner did not appear the court ordered respondent’s motion be denied all statements and allegations set forth in the amended petition be stricken with the exception of two paragraphs and any issue that was not raised by the excepted two paragraphs be deemed conceded pursuant to rule the paragraphs that the court did not strike in the amended petition state aggrieved petitioner further complains that united_states of america by and through its congress and irs have such a complicated code that is incomprehensible and that at no time did irs inform petitioner how to file a claim showing no liability for a tax but petitioner has heard of others who have gone to prison for not filing a return under threat duress to be on the safe side petitioner filed returns showing no liability for tax_year and if such is an error irs had a ministerial duty to communicate and inform petitioner on how to correct the irs records to avoid error aggrieved petitioner further complains that united_states of america and irs knows or should know even if petitioner could be shown within the jurisdiction of congress that internal_revenue_manual states under identification of frivolous documents note returns having zeros or no tax entries and no evidence of frivolous arguments do not meet the criteria for frp frivolous_return program processing yet irs claims unlawfully the claim is frivolous opinion after concessions the remaining issue for decision is whether petitioner is liable for an addition_to_tax under sec_6651 for the year in issue because he filed a zero tax_return sec_7491 requires the commissioner to carry the burden of production in any court_proceeding with respect to the liability of any individual for any addition_to_tax 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax id once respondent meets his burden of production petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect id respondent argues that petitioner is liable for an addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is because of reasonable_cause and not because of willful neglect the issue is whether petitioner filed a valid_return for sec_6651 purposes respondent introduced at trial and the court received into evidence petitioner’s form_4340 certificate of assessments payments and other specified matters which indicated that respondent did not receive a processable federal_income_tax in 123_tc_213 we held that when a taxpayer fails to state a claim in respect of penalties additions to tax and or additional_amounts the commissioner incurs no obligation to produce evidence in support of such determinations pursuant to sec_7491 in the present case the paragraphs that the court did not strike in the amended petition relate to petitioner’s argument that he is not liable for an addition_to_tax under sec_6651 return from petitioner for the year in issue we find that respondent met his burden of production under sec_7491 and as a result petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination that petitioner is liable for the sec_6651 addition_to_tax is incorrect see rodriguez v commissioner tcmemo_2003_105 in order to determine whether a tax_return is valid we follow the test enunciated in 82_tc_766 affd 793_f2d_139 6th cir beard test first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury we have applied the beard test to determine whether a return is valid for purposes of sec_6651 see eg 120_tc_163 ndollar_figure beard v commissioner supra pincite unroe v commissioner tcmemo_1985_149 counts v commissioner tcmemo_1984_561 affd 774_f2d_426 11th cir the critical requirement that there must be an honest and reasonable attempt to satisfy the tax law is clearly not met petitioner’s attachment of two pages of tax-protester arguments to the form_1040 contained arguments that have been consistently rejected by courts further petitioner’s denial of tax_liability and refusal to self-assess on the form_1040 does not evidence a reasonable attempt to file a tax_return under the tax laws see 114_tc_136 additionally the form_1040 filed by petitioner did not contain sufficient information to constitute a valid_return we have held that the attachment of a form_w-2 does not substitute for the disclosure on the form itself of income deductions credits and tax_liability 77_tc_1169 see beard v commissioner supra pincite ignoring the form_w-2 the form_1040 reports zero income deductions credits and tax_liability we have consistently held that a zero tax_return is not a valid tax_return because it does not contain sufficient information for respondent to calculate and assess a tax_liability see cabirac v commissioner supra pincite cline v commissioner tcmemo_1982_44 see also 638_f2d_182 10th cir 426_f2d_519 10th cir we conclude that petitioner’s tax_return did not constitute a valid_return for sec_6651 purposes further petitioner did not provide evidence that his failure_to_file a valid tax_return was because of reasonable_cause and not because we note that the court_of_appeals for the ninth circuit has held that a zero tax_return is a valid tax_return 618_f2d_74 9th cir the court_of_appeals for the tenth circuit the court to which this case is appealable has expressly disagreed with the decision in long 638_f2d_182 10th cir of willful neglect as a result we hold that petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a timely tax_return for the year in issue in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
